Case 1:20-cv-04679-RPK-MMH Document 11 Filed 01/28/21 Page 1 of 1 PageID #: 29




                                   RULE 26(f) MEETING REPORT

 CASE NAME: Trs. of the Local 7 Tile Indus. Welfare Fund, et al. v. Artisan Stoneworks Corp.

 DOCKET NO.: 20 CV 4679 (RPK) (LB)

 Have the parties met and conferred? Yes              Date? January 25, 2021

 Date the Rule 26(a)(1) initial disclosures were exchanged? Plaintiffs disclosed their Rule
 26(a)(1) disclosures on January 26, 2021. Defendant served its Initial Disclosures on January
 28, 2021.

                                          Proposed Discovery Plan

     1. Deadline for parties to provide properly executed authorizations/releases: April 5, 2021

     2. Deadline to join new parties or amend the pleadings: May 5, 2021

     3. Should any changes be made in the limitations on discovery imposed under the Federal
        Rules of Civil Procedure or by local rule?1 Yes ___ No X

     4. Deadline to file any protective order: April 5, 2021 with regard to written discovery
        demands and within 7 days of a Notice of Deposition.
     5. The parties shall complete all fact discovery by: August 4, 2021

     6. The parties shall complete expert discovery, if necessary, by: September 6, 2021

     7. The parties shall file any pre-motion conference request by:2 October 6, 2021

     8. Should the Court hold an early settlement conference in this action?3 Defendant’s
        position is that mediation may be appropriate. Plaintiffs oppose mediation.

     9. Have the parties agreed to a plan regarding electronic discovery?4 Yes __ No X

     10. Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C. §636?5
         (Answer no if any party declines to consent without indicating which party has declined)
                Yes __ No X



 1
   If yes, the parties should be prepared to address the proposed changes at the initial conference.
 2
   The parties are reminded to comply with the individual rules of the presiding district court judge.
 3
   Prior to the initial conference, counsel shall discuss with their clients and their adversaries whether an
 early settlement conference, or other form of alternative dispute resolution, is appropriate in this case and
 be prepared to explain their reasons to the Court.
 4
   If yes, the parties shall file a letter detailing the parties’ proposed plan regarding electronic discovery.
 5
   The fillable consent form AO 85 is available at https://www.nyed.uscourts.gov/forms/all-
 forms/general_forms and must be signed by all parties and filed electronically.
11943548.1 1/28/2021
